This case comes into this court on error. The plaintiff in error, the Martien Electric Company, was the plaintiff below. A jury was waived and the case tried to the court, and the finding and judgment of the court were that the plaintiff had failed to prove a cause of action against the defendant, and, also, that the plaintiff's claim had been previously passed on by many courts and was res judicata. The court below therefore rendered judgment in favor of the defendant.
We find from an examination of the record in this *Page 43 
case, which is extremely lengthy and voluminous, that the plaintiff herein has failed to have attached to the bill of exceptions some fifteen exhibits that were introduced as evidence in the various courts wherein some angle of this case was presented. An examination of the character of these exhibits reveals the fact that they consisted of pleadings, journal entries, appearance dockets, and opinions, which were parts of the records in other cases in the common pleas, Court of Appeals, and Supreme Court. The plaintiff herein had the right to substitute copies for the original exhibits, but it has failed to do so.
We note that when the trial court signed the bill of exceptions herein that he inserted the following language: "Quite a number of exhibits are not attached and this bill is signed with the understanding that they are all to be attached before filing in Court of Appeals. Otherwise the court does not certify that this is a complete bill."
The exhibits that seem to be missing from the record are Defendant's Exhibits A, E, F, I, K, L, M, O, P, Q, W, V, W-1, and Z, some of which specially bear upon the question of resjudicata.
Keeping in mind that some of these exhibits show the nature and character of the pleadings in the courts below, and that some are journal entries which might or might not be binding upon this, a reviewing court, we, having this incomplete record before us, cannot and will not hear and determine this case with the record in such condition. It is quite evident that the trial court when it made the entry, as hereinbefore stated, had in mind that if error was prosecuted in this case, there should be a full and complete record, and that it signed the bill *Page 44 
of exceptions with the understanding that all these exhibits should be attached before filing in the Court of Appeals, and, if that was not done, the court below desired it to be fully understood that the record that he was signing was not a complete bill. Accordingly we find that the record before us is not complete, as required by statute, and we, therefore, hold that the petition in error herein should be, and the same hereby is, dismissed.
Petition dismissed.
SHERICK, J., concurs.
Judges LEMERT and SHERICK, of the Fifth Appellate District, sitting by designation in the Eighth Appellate District.